United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-2277
                                  ___________

Philip Hassan Moses,                  *
                                      *
             Petitioner,              *
                                      *
       v.                             * Petition of Review from the Board
                                      * of Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                            Submitted: March 17, 2006
                               Filed: April 26, 2006
                                ___________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ___________

BENTON, Circuit Judge.

      Philip Hassan Moses challenges a final order of the Board of Immigration
Appeals (BIA) affirming a departure order. Having jurisdiction under 8 U.S.C. §
1252, this court affirms.

      Moses, a Nigerian citizen, stayed in the United States beyond his authorized
date as a "non-immigrant student." The Department of Homeland Security began
removal proceedings. Moses then requested asylum, withholding of removal, and
protection under the Convention Against Torture based on past persecution because
he and his family are Christians.
       In the early 1990s, while Moses was away in the National Youth Service Corps,
a group of Muslims broke into his parents' home, capturing his mother and younger
brother. He claims this was part of a "Muslim jihad" against Christians. The attackers
beat his brother while forcing him to recite a verse from the Koran. They dragged his
mother into the courtyard, beat her unconscious, cut off two fingers, broke her
forearm, and wounded her head. They then took his brother to be converted to Islam.
His mother filed a report with the Secretary of the Judicial Committee of Justice, but
the attackers were never apprehended.

        Other family members – a cousin and two uncles – were killed in separate
incidents because they were Christian. During sporadic rioting, Moses's family would
briefly leave the neighborhood, returning when it was safer. Moses was not present
during these attacks and never physically harmed.

      In 1998, Moses came to the United States to attend Bible school. He went back
to Nigeria in 1999, but stayed only two months, saying that although he was not
harmed, he "knew it wasn't safe." He returned to the United States on a student visa;
however, he never went back to school.

       This court reviews the BIA's factual determinations for substantial evidence,
and its decision is upheld unless any reasonable fact-finder would be compelled to
conclude otherwise. See Mamana v. Gonzales, 436 F.3d 966, 968 (8th Cir.2006).
Because the BIA affirmed without opinion, this court reviews the IJ's decision as the
agency's final determination. See Ibrahim v. Gonzales, 434 F.3d 1074, 1078 (8th Cir.
2006). The Attorney General has discretion to grant asylum to an alien who is
unwilling to return to his home country because of "(1) past persecution or (2) a well-
founded fear of persecution on account of race, religion, nationality, membership in
a particular social group, or political opinion." 8 U.S.C. §§ 1101(a)(42)(A),
1158(b)(1). Persecution means "a threat to one's life or freedom on account of one of
[these] five protected grounds." Eta-Ndu v. Gonzales, 411 F.3d 977, 983 (8th Cir.
2005), quoting Fisher v. INS, 291 F.3d 491, 497 (8th Cir. 2002).
                                         -2-
       On the record before this court, the IJ neither failed to take into account the
deaths and persecution of family members, nor erred in finding Moses did not suffer
past persecution. "Without question, acts of violence against family members on
account of religion or political opinion 'may demonstrate persecution if they show a
pattern of persecution tied to the petitioner.'" Jalloh v. Gonzales, 418 F.3d 920, 923
(8th Cir. 2005) (petitioner lived far away when rebel soldiers attacked family), citing
Ahmadshah v. Ashcroft, 396 F.3d 917, 920 (8th Cir. 2005). While noting Moses's
family "may have suffered personal physical harm," the IJ did not tie this pattern of
persecution to Moses, stating: "However, the respondent has been able to avoid such
harm because he was either not present or he was able to run away." Additionally, the
IJ found that he was not harmed when he returned to Nigeria in 1999, even attending
church while there. His family members also continued to attend church without
incident. On the facts presented, there is substantial evidence that Moses did not
suffer past persecution.

       Next, Moses argues that the IJ applied the wrong legal standard in determining
it was reasonable to relocate to another part of Nigeria. Contrary to his assertions,
however, he bears the burden to prove the unreasonableness of relocation. See 8
C.F.R. § 1208.13(b)(3)(i) ("In cases in which the applicant has not established past
persecution, the applicant shall bear the burden of establishing that it would not be
reasonable for him or her to relocate . . . ."). The C.F.R. lists several possible factors,
explaining they "may, or may not, be relevant, depending on all the circumstances of
the case, and are not necessarily determinative of whether it would be reasonable for
the applicant to relocate." Id. § 1208.13(b)(3).

       On this record, Moses did not provide enough evidence to compel a reasonable
fact-finder to conclude it is unreasonable to relocate. The IJ explained that he and his
family could move to a predominantly Christian part of Nigeria "to avoid any
perceived threats of persecution." The IJ found "insufficient" his explanation that
relocation was impossible given his family's minority status and their involvment in
the Biafran War 26 years ago. Moses produced no other evidence that his family
                                          -3-
would suffer harm if they relocated. Moreover, the record contains a State
Department report indicating the Nigerian government is helping displaced citizens.
Although Moses cites several news articles and reports documenting civil and ethnic
unrest, these alone do not compel a contrary conclusion. Thus, he failed to meet his
burden.

       Finally, Moses claims a well-founded fear of future persecution. Because he
did not establish past persecution, he is not entitled to a rebuttable presumption of
future persecution. See Reyes-Morales v. Gonzales, 435 F.3d 937, 941 (8th Cir. 2006).
"In order to prove a well-founded fear of future persecution, an alien must show both
that he actually fears persecution and that a 'reasonable person in the alien's position
would fear persecution if returned to the alien's native country."" Berte v. Ashcroft,
396 F.3d 993, 996 (8th Cir. 2005), quoting Regalado-Garcia v. INS, 305 F.3d 784,
788 (8th Cir. 2002). An applicant must establish this well-founded fear with "credible,
direct, and specific evidence." Eta-Ndu, 411 F.3d at 984, quoting Shoaira v.
Ashcroft, 377 F.3d 837, 844 (8th Cir. 2004).

      The IJ stated that while "there are problems and conflicts between the Christians
and the Muslims" in Nigeria, Moses never suffered personal harm. In addition, Moses
and his family have not suffered personal harm since 1993. See Krasnopivtsev v.
Ashcroft, 382 F.3d 832, 839 (8th Cir. 2004) ("The reasonableness of a fear of
persecution is diminished when family members remain in the native country
unharmed, and the applicant himself had not been singled out for abuse."); see also
Regalado-Garcia, 305 F.3d at 788 (more than 10 years since petitioner suffered harm,
and no evidence of family persecution). During this time, his family continued to
attend church without incident. When home in 1999, Moses was never prevented
from attending church. Moreover, the IJ notes that his wife works as a secretary in the
Nigerian Ministry of Women Affairs, two of his sisters are clerks in the Ministry of
Education, and his oldest child attends school there. Finally, the IJ explained that
Moses's two-month voluntary return to Nigeria in 1999, where he suffered no harm,

                                          -4-
indicates there is no reasonable fear of persecution. Thus, there is substantial evidence
to support the IJ's decision.

       The BIA's determination that Moses is not eligible for asylum is supported by
substantial evidence. Because he fails to meet the lesser burden of proving eligibility
for asylum, he also fails to prove a right to withholding of deportation. See Fisher,
291 F.3d at 498.

      The judgment of the BIA is affirmed based on the record before this court.1
                     ______________________________




      1
       After the BIA's decision, the Citizenship and Immigration Service on
December 20, 2005, granted asylum to Moses's mother – who had been in the United
States for a year and a half – based on past persecution and her fear of future
persecution for being Christian. Moses twice moved to hold this court's decision in
abeyance until the BIA has the opportunity to consider reopening his case. This court
denied these motions on February 10 and April 3, 2006.

        Moses argues that his mother's grant of asylum is a "critical, new development"
in his own case. This court's review, though, is limited to the "administrative record
on which the order of removal is based." 8 U.S.C. § 1252(b)(4)(A); see also Berte,
396 F.3d at 997. Thus, this court can review only the record as it was before the IJ as
late as February 4, 2004, when Moses's mother was still in Nigeria. However, the BIA
"may at any time reopen or reconsider on its own motion any case in which it has
rendered a decision." 8 C.F.R. § 1003.2(a) (emphasis added).

      In view of the potential new fact that Moses's mother was recently granted
asylum, this court urges the BIA to consider reopening Moses's case.
                                        -5-